NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                           NINA E., A.S., Appellants,

                                         v.

  DEPARTMENT OF CHILD SAFETY, ERIC S., JOCELYN S., Appellees.

                              No. 1 CA-JV 17-0168
                                FILED 8-24-2017


            Appeal from the Superior Court in Maricopa County
                              No. JD 528623
                The Honorable Arthur T. Anderson, Judge

                             APPEAL DISMISSED


                                    COUNSEL

Maricopa County Public Advocate, Mesa
By Suzanne W. Sanchez
Counsel for Appellant Nina E.

Arizona Attorney General's Office, Mesa
By Ashlee N. Hoffmann
Counsel for Appellee DCS

Artemis Law Firm, PLLC, Scottsdale
By Victoria E. Ames
Counsel for Appellee Intervenor Jocelyn S.
                        NINA E., A.S. v. DCS, et al.
                          Decision of the Court


                      MEMORANDUM DECISION

Judge Michael J. Brown delivered the decision of the Court, in which
Presiding Judge Jon W. Thompson and Judge Jennifer B. Campbell joined.


B R O W N, Judge:

¶1            Nina E. (“Mother”) appeals from the juvenile court’s order
changing A.S.’s placement. On July 10, 2017, the juvenile court held a
contested severance hearing at which Mother knowingly, intelligently, and
voluntarily chose to waive her rights to contest the termination of her
parental rights. This renders Mother’s appeal moot.

¶2             As a policy of judicial restraint, this court generally will not
address moot or abstract questions. Lana A. v. Woodburn, 211 Ariz. 62, 65, ¶
9 (App. 2005). “A decision becomes moot for purposes of appeal where, as
a result of a change of circumstances before the appellate decision, action
by the reviewing court would have no effect on the parties.” Vinson v.
Marton & Assoc., 159 Ariz. 1, 4 (App. 1988). The juvenile court terminated
appellant Nina E.’s parental rights to A.S. on July 10, 2017. As a result, a
decision on the merits of Mother’s appeal from the order changing A.S.’s
placement would have no effect on the parties because Mother no longer
has any parental rights with respect to A.S.

¶3            Accordingly, it is ordered dismissing this appeal.1




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




1      A.S., through her guardian ad litem, also appealed the placement
order but did not file an appellate brief or join in Mother’s briefing. Thus,
pursuant to Arizona Rule of Juvenile Court Procedure 106(E), we dismiss
the appeal filed by A.S.


                                         2